Case 4:19-cv-13505-MFL-RSW ECF No. 31, PageID.1165 Filed 04/07/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

SAMUEL SALLOUM,

      Plaintiff,                                           Case No. 19-cv-13505
                                                           Hon. Matthew F. Leitman
v.

CHARLES KABLE IV, et al.,

     Defendants.
__________________________________________________________________/

                     ORDER ON STATUS CONFERENCE

      On April 7, 2021, the Court held an on-the-record video status conference

with counsel for all parties. For the reasons discussed with counsel during the status

conference, IT IS HEREBY ORDERED that Defendants shall compile an

administrative record comprised of: (1) any factual materials Defendants considered

in determining—arguendo—that Plaintiff Samuel Salloum should be placed in the

Terrorist Screening Database (the “TSDB”) (if applicable); (2) factual materials

considered in connection with any searches and seizures of Salloum’s electronic

devices or his person by Defendants; and (3) materials considered with respect to

TSDB placement procedures. Defendants shall produce that administrative record

to Salloum by no later than June 7, 2021. If the administrative record contains any

information, such as classified information, that may only be submitted to the Court

ex parte and in camera, Defendants shall submit that information to the Court by no


                                          1
Case 4:19-cv-13505-MFL-RSW ECF No. 31, PageID.1166 Filed 04/07/21 Page 2 of 2




later than June 7, 2021, and shall inform Salloum that it has provided such

information to the Court. Salloum shall have until September 7, 2021, to review

available portions of the administrative record and to meet and confer with the

Defendants in an attempt to resolve any disputes related to the administrative record.

Salloum may extend this period for 30 additional days if necessary.

      After this period of review, the Court will hold an on-the-record status

conference with counsel to discuss next steps in this action. During that status

conference, the Court will discuss, among other things, (1) any issues related to

classified materials, (2), whether the administrative record needs to be

supplemented, and (3) whether it is appropriate to allow additional discovery in this

action. Nothing in this order shall be read as foreclosing either party from seeking

supplementation of the administrative record and/or requesting additional discovery

after the administrative record is compiled and presented to Salloum.

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
Dated: April 7, 2021                   UNITED STATES DISTRICT JUDGE

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on April 7, 2021, by electronic means and/or
ordinary mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764



                                          2
